Exhibit 10.1

 

 

DIGITAL POWER CORPORATION

 

 

 

 

 

$500,000 12% SENIOR SECURED NOTE

 

 

 

 

 

NOTE

 

 

 

 

 

October 05, 2016

 

 

 
 

--------------------------------------------------------------------------------

 

 

Summary

 

Digital Power Corporation (NYSE MKT:DPW)(DPW) provides this capital financing
offer of $500,000 to Avalanche International Corp. (OTC:AVLP)(AVLP). DPW
designs, manufactures and markets flexible power supply solutions for the most
demanding applications in the telecom, medical, industrial and military markets.
DPW is a California corporation with its U.S. headquarters in Fremont,
California. Avalanche International Corp. is a holding company and Nevada
corporation. AVLP has two wholly-owned operating subsidiaries, Restaurant
Capital Group, LLC and Smith and Ramsay Brands, LLC. With its headquarters in
Las Vegas, NV, the development strategy of AVLP is growth through acquisition
and investment. This growth strategy permeates throughout AVLP and extends to
its operational businesses. These businesses target horizontal opportunities as
well as internal growth and typically feature consumer audiences and niche
sectors.

 

Highlights of the transaction include:

 

 

1.

A $525,000 Convertible Promissory Note (Note) providing net working capital of
$500,000 with a $25,000 OID and simple annual interest rate of 12% for two
years.

 

2.

The Note is currently convertible into 9.9% of the common stock of AVLP,
$0.74536 per share for 670,821 common shares.

  

 
 

--------------------------------------------------------------------------------

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS SUCH SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS IN
ACCORDANCE WITH SUCH ACT AND APPLICABLE STATE SECURITIES LAWS.

 

 

AVALANCHE INTERNATIONAL CORPORATION

 

12% CONVERTIBLE PROMISSORY NOTE

 

 

US $525,000.00

Las Vegas, Nevada

 

10/05/2016

 

For good and valuable consideration, Avalanche International Corp, a Nevada
corporation, (“Maker”), hereby makes and delivers this 12% secured Convertible
Promissory Note (this “Note”) in favor of Digital Power Corporation, or its
assigns (“Holder”), and hereby agrees as follows:

 

1.

Principal Obligation and Interest. For value received, Maker promises to pay to
Holder at 5940 S. Rainbow Blvd., Las Vegas, NV 89118, or at such other place as
Holder may designate in writing, in currently available funds of the United
States, the principal amount of Five Hundred Twenty-Five (USD). Maker’s
obligation under this Note shall accrue simple interest at the rate of Twelve
Percent (12.0%) per year from the date hereof until paid in full. Interest shall
be computed on the basis of a 365-day year or 366-day year, as applicable, and
actual days lapsed.

 

2.

Payment Terms.

 

a.     All principal and accrued interest then outstanding shall be due and
payable by the Maker on or before two (2) Years from the date actual cash is
received by the Holder (the “Maturity Date”) or until earlier redemption of this
Note under the terms hereof.

 

b.     Accrued interest hereunder shall be due and payable from Maker to Holder
at Maturity Date or until earlier redemption of this Note under the terms hereof
at any time after the date hereof, and before the Maturity Date of this Note or
may be paid or redeemed in whole, or in part on one or more occasions, at the
sole option of the Maker.

 

c.     At any time after the date hereof and before the Maturity Date of this
Note or may be paid or redeemed in whole, or in part on one or more occasions,
at the sole option of the Maker.

 

d.     All payments of principal and interest hereunder may, at the sole option
of the Maker, be paid pro-rata or redeemed for common stock at a conversion
price of $.74536 in validly issued shares of common stock in the Maker, par
value $0.001, issued to Holder. For example, Holder could redeem 670,821 shares
at a conversion price of $.74536 per share for the principal balance only at a
time deemed permissible by Rule 144. Any and all accrued interest would be
payable by cash or at an equivalent conversion rate into the shares of the
Company’s common stock.

 

 
1

--------------------------------------------------------------------------------

 

 

e.     All payments shall be applied first to interest, then principal and shall
be credited to the Maker's account on the date that such payment is physically
received by the Holder.

 

3.             Optional Conversion; Adjustments to Conversion Price.

 

a.     At any time after six months from the date hereof, the Holder shall have
the right, at its option, to convert all or any portion of the principal and
accrued interest due and owing hereunder into shares of fully paid and
nonassessable Common Stock of the Maker at the price of $0.74536 per share, (the
"Conversion Price"), subject to adjustment as explained herein.

 

b.     If the Maker shall (i) declare a dividend or other distribution payable
in securities, (ii) split its outstanding shares of Common Stock into a larger
number, (iii) combine its outstanding shares of Common Stock into a smaller
number, or (iv) increase or decrease the number of shares of its capital stock
in a reclassification of the Common Stock including any such reclassification in
connection with a merger, consolidation or other business combination in which
the Maker is the continuing entity (any such corporate event, an “Event”), then
in each instance the Conversion Price shall be adjusted such that the number of
shares issued upon conversion of the sum due and owing hereunder will equal the
number of shares of Common Stock that would otherwise be issued but for such
event.

 

c.            Notices.

 

i.     Immediately upon any adjustment of the Conversion Price, the Maker shall
give written notice thereof to Holder, setting forth in reasonable detail and
certifying the calculation of such adjustment and the facts upon which such
adjustment is based.

 

ii.     The Maker shall give written notice to the Holder at least five (5) days
prior to the date on which the Maker closes its books or takes a record (a) with
respect to any dividend or distribution upon Common Stock, or (b) with respect
to any dissolution or liquidation or any merger, consolidation, reorganization,
recapitalization or similar event.

  

4.             Security. This Note shall be secured through a lien on any new
assets purchased by AVLP from this day forward along with the full faith and
credit of AVLP.

   

 
2

--------------------------------------------------------------------------------

 

 

5.             Registration Rights.

a.     The Maker agrees that if, at any time, and from time to time, the Board
of Directors of the Maker shall authorize the filing of a registration statement
under the Securities Act of 1933 on Form S-1, S-3, or S-4 in connection with the
proposed offer of any of its securities by it or any of its stockholders, the
Maker shall: (A) promptly notify each Holder that such registration statement
will be filed and that the Common Stock issuable to Holder upon conversion of
this Note at the Conversion Price then in effect (the “Registrable Securities”)
will be included in such registration statement at such Holder’s request; (B)
cause such registration statement to cover all of such Registrable Securities
for which such Holder requests inclusion; (C) use best efforts to cause such
registration statement to become effective as soon as practicable; (D) use best
efforts to cause such registration statement to remain effective until the
earliest to occur of (i) such date as the sellers of Registrable Securities have
completed the distribution described in the registration statement and (ii) such
time that all of such Registrable Securities are no longer, by reason of Rule
144 under the Securities Act, required to be registered for the sale thereof by
such Holders; and (E) take all other reasonable action necessary under any
federal or state law or regulation of any governmental authority to permit all
such Registrable Securities to be sold or otherwise disposed of, and will
maintain such compliance with each such federal and state law and regulation of
any governmental authority for the period necessary for such Holder to promptly
effect the proposed sale or other disposition.

 

b.     The right of any Holder to request inclusion in any registration pursuant
to this Agreement shall terminate if all Registrable Securities may immediately
be sold under Rule 144.

 

c.     Notwithstanding any other provision of this Section 5, the Maker may at
any time, abandon or delay any registration commenced by the Maker. In the event
of such an abandonment by the Maker, the Maker shall not be required to continue
registration of shares requested by the Holder for inclusion.

 

d.     In connection with any offering involving an underwriting of shares of
the Maker’s capital stock, the Maker shall not be required to include any of the
Registrable Securities in such underwriting unless they accept the terms of the
underwriting as agreed upon between the Maker and the underwriters selected by
it, and then only in such quantity as the underwriters determine in their sole
discretion will not jeopardize the success of the offering by the Maker. If the
total amount of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the amount of securities
sold other than by the Maker that the underwriters determine in their sole
discretion is compatible with the success of the offering, then the Maker shall
be required to include in the offering only that number of such securities,
including Registrable Securities, which the underwriters determine in their sole
discretion will not jeopardize the success of the offering (the securities so
included to be apportioned pro rata among the selling stockholders according to
the total amount of securities entitled to be included therein owned by each
selling stockholder or in such other proportions as shall mutually be agreed to
by such selling stockholders).

 

 
3

--------------------------------------------------------------------------------

 

 

6.             Representations and Warranties of Maker. Maker hereby represents
and warrants the following to Holder:

 

a.     Maker and those executing this Note on its behalf have the full right,
power, and authority to execute, deliver and perform the Obligations under this
Note, which are not prohibited or restricted under the articles of incorporation
or bylaws of Maker. This Note has been duly executed and delivered by an
authorized officer of Maker and constitutes a valid and legally binding
obligation of Maker enforceable in accordance with its terms.

 

b.     The execution of this Note and Maker’s compliance with the terms,
conditions and provisions hereof does not conflict with or violate any provision
of any agreement, contract, lease, deed of trust, indenture, or instrument to
which Maker is a party or by which Maker is bound, or constitute a default
thereunder.

 

7.             Representations and Covenants of the Holder. The Maker has issued
this Note in reliance upon the following representations and covenants of the
Holder:

 

a.     Investment Purpose. This Note and any common stock which may be issued as
payment hereunder or upon conversion hereof are acquired for investment and not
with a view to the sale or distribution of any part thereof, and the Holder has
no present intention of selling or engaging in any public distribution of the
same except pursuant to a registration or exemption.

 

b.     Private Issue. The Holder understands (i) that this Note and any common
stock which may be issued as payment hereunder are not registered under the
Securities Act of 1933 (the “1933 Act”) or qualified under applicable state
securities laws, and (ii) that the Maker is relying on an exemption from
registration predicated on the representations set forth in this Section 7.

 

c.     Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment, and has the ability to bear the economic risks of its investment.

 

d.     Risk of No Registration. The Holder understands that if the Maker does
not register with the Securities and Exchange Commission pursuant to Section 12
of the Securities Exchange Act of 1934 (the "1934 Act"), or file reports
pursuant to Section 15(d) of the 1934 Act, or if a registration statement
covering the securities under the 1933 Act is not in effect when it desires to
sell any of the common stock issued as payment hereunder, it may be required to
hold such securities for an indefinite period. The Holder also understands that
any sale of this Note or any sale of common stock in the Maker which might be
made by Holder in reliance upon Rule 144 under the 1933 Act may be made only in
accordance with the terms and conditions of that Rule.

  

 
4

--------------------------------------------------------------------------------

 

 

8.             Defaults. The following events shall be defaults under this Note:

 

a.     Maker’s failure to remit any payment under this Note on before the date
due, if such failure is not cured in full within ten (10) days of written notice
of default;

 

b.     Maker’s failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in the Agreement if such failure is not cured
in full within fifteen (15) days following delivery of written notice thereof
from Holder to Maker;

 

c.     If Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d.     The entry of a decree or order by a court having jurisdiction in the
premises adjudging the Maker bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Maker under the federal Bankruptcy code or any other
applicable federal or state law, or appointing a receiver, liquidator, assignee
or trustee of the Maker, or any substantial part if its property, or ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree or order un-stayed and in effect for a period of twenty (20) days; or

 

e.     Maker’s institution of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action.

 

9.             Rights and Remedies of Holder. Upon the occurrence of an event of
default by Maker under this Note, then, in addition to all other rights and
remedies at law or in equity, Holder may exercise any one or more of the
following rights and remedies:

 

a.     Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.

 

b.     Pursue any other rights or remedies available to Holder at law or in
equity.

 

10.           Choice of Laws; Actions. This Note shall be constructed and
construed in accordance with the internal substantive laws of the State of
California, without regard to the choice of law principles of said State. Maker
acknowledges that this Note has been negotiated in Alameda County, California.
Accordingly, the exclusive venue of any action, suit, and counterclaim or cross
claim arising under, out of, or in connection with this Note shall be the state
or federal courts in Alameda County, California. Maker hereby consents to the
personal jurisdiction of any court of competent subject matter jurisdiction
sitting in Alameda, California.

 

 
5

--------------------------------------------------------------------------------

 

 

11.           Usury Savings Clause. Maker expressly agrees and acknowledges that
Maker and Holder intend and agree that this Note shall not be subject to the
usury laws of any state other than the State of Nevada. Notwithstanding anything
contained in this Note to the contrary, if collection from Maker of interest at
the rate set forth herein would be contrary to applicable laws, then the
applicable interest rate upon default shall be the highest interest rate that
may be collected from Maker under applicable laws at such time.

 

12.          Costs of Collection. Should the indebtedness represented by this
Note, or any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys’ fees, plus all
other costs and expenses of collection and enforcement.

 

13.          Miscellaneous.

 

a.     This Note shall be binding upon Maker and shall inure to the benefit of
Holder and its successors, assigns, heirs, and legal representatives.

 

b.     Any failure or delay by Holder to insist upon the strict performance of
any term, condition, covenant or agreement of this Note, or to exercise any
right, power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

 

c.     Any provision of this Note that is unenforceable shall be severed from
this Note to the extent reasonably possible without invalidating or affecting
the intent, validity or enforceability of any other provision of this Note.

 

d.     This Note may not be modified or amended in any respect except in a
writing executed by the party to be charged.

 

e.     Time is of the essence.

 

14.          Notices. All notices required to be given under this Note shall be
given to each of the parties at such address as a party may designate by written
notice to the other party. Notices may be transmitted by facsimile, certified
mail, private delivery, electronic mail, or any other commercially reasonable
means, and shall be deemed given upon receipt by the Party to whom they are
addressed.

 

15.          Waiver of Certain Formalities. All parties to this Note hereby
waive presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof or the taking or release
of collateral securing this Note. Any such action taken by Holder shall not
discharge the liability of any party to this Note.

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

 

Avalanche International Corp “Maker”:

Digital Power Corporation “Holder”:

            By: /s/ Philip E. Mansour By: /s/ Amos
Kohn                                             Philip E. Mansour, President &
CEO Amos Kohn, President & CEO

 

 

7